Beck, J.
i. mortgage : homestead: mistake. I. The petition alleges that plaintiff, who is á married woman, joined with her husband in the execution of a mortgage, and that the instrument covered her , , , i • , , , iiomestead, which was not known to her when it was executed. She alleges that she was induced to sign the instrument by representations that her husband was acquiring the title of certain lands from her father in order to secure the first named on account of liability as her father’s surety, and that the mortgage was made to secure the creditors of her father and husband, and that she was informed that she was to' relinquish her dower interest to the land conveyed to her husband. Slie does not allege that any false representations were made to her as to the force and effect of the deed or its «intents, and does not intimate that the mortgagee or any *260one in bis interest made any representations to her. Certain it is that sbe charges no fraud against them. Tbe substance of ber petition on tbis point is that sbe signed tbe deed without knowing its contents. Surely, in tbe absence of fraud on tbe part of tbe mortgagee, sbe cannot defeat tbe instrument. Ignorance of tbe mortgagor will not render tbe conveyance inoperative against a good faith bolder. It would, indeed, be a very unsafe rule to permit a married woman to set aside such instruments on tbe ground that they did not know their contents. While tbe law will protect them against fraud, it will not aid them against tbe consequence of their ignorance and their heedless acts.
____ description, It is next insisted that tbe mortgage does not bind the property for tbe reason that it does not specifically describe it as tbe homestead. It has been held for a long time by tbis court that such description is not necessary. Babcock et ux. v. Hoey, 11 Iowa, 315; Thompson, Executor, v. Box, 11 Iowa, 505; O'Brien v. Young, 15 Iowa, 5. Tbe rule has been followed in subsequent decisions.
3. rBACTicE: notice. III. The plaintiff assails tbe judgment of foreclosure on tbe ground that tbe notice served upon her did not describe tbe land claimed to be ber homestead. For that-reason sbe did not appear and defend tbe case. But tbe law does not require that the notice should describe tbe land. It is not claimed that any fraudulent or false representations were made to ber. Sbe simply claims protection on account of ber ignorance of tbe contents of tbe mortgage.
But it will not do .to set aside deeds and judgments upon tbe simple claim of ignorance of their contents and ignorance of rights thereunder. There would be no safety if these most solemn transactions which all men regard as being of tbe most binding and effective character are to be questioned upon tbe claim that tbe parties thereto were ignorant of tbe subject matter affected thereby. While these rules of tbe law may sometimes operate harshly, their abrogation would work untold mischief. Affirmed.
Affirmed.